DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Claim 1 is mentioned twice in the specification and in US practice, references to the claims in the specification are not to be used as claims may change during examination.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 references “the anti-extrusion rings” which are previously referenced in claim 3 and is not in claim 1 to which the claim depends.  Claim 11 is unclear as to what the metes and bounds of th or not and the examiner assumes that the applicant is talking about the security pin 21 but this is not seen to seal the valve thus does not make sense.  It is also unclear as security pin is seen to “ensure that the sealing components between the lower and upper compression rings 12, 13 remain pressed together” but the applicant hasn’t claimed any of this and is unclear what exactly entails the claim combination. See claim interpretation regarding 112 6th above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, and 7-11, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Crochet, Sr. et al. US 2013/0270472.
Regarding claim 1, Crochet discloses a valve, comprising a housing (101) and a rotary body (103) arranged rotatably therein, with a passage opening (in 103) for a fluid, wherein a flow path is shut off or at least partially opened according to the rotational angular position of the rotary body about a rotation axis, wherein the rotary body is connected to a spindle (107) by means of which the rotary body can be rotated, wherein the housing is provided with a cover (109) and wherein the spindle extends through the cover (Figs. 1B), wherein the spindle is dynamically sealed by a sealing device (119, 118, 117, and 113) which follows movements of the spindle relative to the housing and/or to the cover (spindle seals 117 move dynamically along the spindle in response to the springs 119).
	Regarding claim 2, wherein the sealing device has a fixed sealing portion (113) and a dynamic sealing portion (119, 118, 117), wherein the dynamic sealing portion receives in sealing fashion the circumferential face of the spindle and is movable relative to the fixed sealing portion (fixed sealing portion 113 is fixed at the outer end between the housing 101 and cover 109 and the dynamic sealing portion moves due to the springs 88).
	Regarding claim 4, wherein several rings (117) or cords with V-shaped, rectangular and/or other shapes of cross-section are arranged between the anti-extrusion rings (118 and 114 are seen as extrusion rings).
	Regarding claim 5, wherein a spring device (119) acts at least on a gland ring (118), and/or that wherein a spring device (119) lies in sprung fashion on a gland ring (118), wherein the spring device rests directly or indirectly against the cover (109) and/or against a compression ring (118).

	Regarding claim 8, wherein the membrane (114) is connected to a first compression ring (118).
	Regarding claim 9, wherein as well as the first membrane (113 or 114), a further membrane (the other of 113 or 114) made of a polymer or of polytetrafluoroethylene [0038-0040] is provided which lies on the first membrane and is arranged between the cover and the housing.
	Regarding claim 10, a body seal (102) provided which lies on the first membrane and is arranged between the cover and the housing.  
	Regarding claim 11, wherein the sealing device has security means for sealing the valve (112 in 100 or 125 in 200 provide security means by holding the sealing means in the device).
Claim(s) 1-8 and 10-11, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Mullaney III US 3,371,676.
	Regarding claim 1, Mullaney discloses a valve, comprising a housing (10) and a rotary body (22) arranged rotatably therein, with a passage opening (32) for a fluid, wherein a flow path is shut off or at least partially opened according to the rotational angular position of the rotary body about a rotation axis, wherein the rotary body is connected to a spindle (24) by means of which the rotary body can be rotated, wherein the housing is provided with a cover (18) and wherein the spindle extends through the cover (Figs. 1-11), wherein the spindle is dynamically sealed by a sealing device (88, 
	Regarding claim 2, wherein the sealing device has a fixed sealing portion (78) and a dynamic sealing portion (88, 60, 75, 84), wherein the dynamic sealing portion receives in sealing fashion the circumferential face of the spindle and is movable relative to the fixed sealing portion (fixed sealing portion 78 is fixed at the outer end between the housing 10 and cover 18 and the dynamic sealing portion moves due to the springs 88).
	Regarding claim 3, wherein the sealing device has a first anti-extrusion ring (75) and a second anti-extrusion ring (60) which is axially spaced from the first, wherein the two anti-extrusion rings receive the outer circumferential face of the spindle.
	Regarding claim 4, wherein several rings (84 and rectangular ring above it) or cords with V-shaped, rectangular and/or other shapes of cross-section are arranged between the anti-extrusion rings (75, 60).
	Regarding claim 5, wherein a spring device (88) acts at least on a gland ring (60), and/or that wherein a spring device (88) lies in sprung fashion on a gland ring (60), wherein the spring device rests directly or indirectly against the cover (18) and/or against a compression ring (60).
	Regarding claim 6, wherein the sealing device has a first compression ring (75) and a second compression ring (60), wherein several sealing components (84 and rectangular ring above it) are received axially between the compression rings.

	Regarding claim 8, wherein the membrane (78) is connected to a first compression ring (75).
	Regarding claim 10, a body seal (80, 81, or 82) provided which lies on the first membrane (any of the other of 80, 81, or 82) and is arranged between the cover and the housing.  
	Regarding claim 11, wherein the sealing device has security means for sealing the valve (may be seen as lip 60 and sealing surface 62 provides security means for sealing the valve [col. 6, lines 50-59] or bolts 46 and or nuts 49 provide security means for sealing the valve as this holds the springs in place).
Claim(s) 1-7 and 11, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Spock, Jr. et al. US 5,326,074.
	Regarding claim 1, Spock discloses a valve 10, comprising a housing (12) and a rotary body (26) arranged rotatably therein, with a passage opening (26a) for a fluid, wherein a flow path is shut off or at least partially opened according to the rotational angular position of the rotary body about a rotation axis, wherein the rotary body is connected to a spindle (34) by means of which the rotary body can be rotated, wherein the housing is provided with a cover (28) and wherein the spindle extends through the cover (Figs. 1-3), wherein the spindle is dynamically sealed by a sealing device (40, 42, 44, 48 and 36) which follows movements of the spindle relative to the housing and/or to 
	Regarding claim 2, wherein the sealing device has a fixed sealing portion (36) and a dynamic sealing portion (40, 42, 44, 48), wherein the dynamic sealing portion receives in sealing fashion the circumferential face of the spindle and is movable relative to the fixed sealing portion (fixed sealing portion 36 is fixed at the outer end between the housing 12 and cover 28 and the dynamic sealing portion moves due to the springs 48).
	Regarding claim 3, wherein the sealing device has a first anti-extrusion ring (72) and a second anti-extrusion ring (42) which is axially spaced from the first, wherein the two anti-extrusion rings receive the outer circumferential face of the spindle.
	Regarding claim 4, wherein several rings (74, 76, 78) or cords with V-shaped, rectangular and/or other shapes of cross-section are arranged between the anti-extrusion rings (72, 42).
	Regarding claim 5, wherein a spring device (48) acts at least on a gland ring (44 or 42), and/or that wherein a spring device (48) lies in sprung fashion on a gland ring (44 or 42), wherein the spring device rests directly or indirectly against the cover (28) and/or against a compression ring (44 or 42).
	Regarding claim 6, wherein the sealing device has a first compression ring (72) and a second compression ring (42), wherein several sealing components (74, 76, 78) are received axially between the compression rings.
	Regarding claim 7, wherein for static sealing, the sealing device comprises at least one membrane (36) which is arranged between the cover (6) and the housing (5).
.
Claim(s) 1-3, 5, 7-8 and 10-11, as understood, is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Flowserve Durco G4B Marathon Valve (see IDS filed 6/22/21, NPL #1 labeled Protest Submissions with Schedules A and B, p.26-29 which shows G4B Figs. 1-4 that are labelled).
	Regarding claim 1, G4B discloses a valve, comprising a housing (1) and a rotary body (2) arranged rotatably therein, with a passage opening (in 100) for a fluid, wherein a flow path is shut off or at least partially opened according to the rotational angular position of the rotary body about a rotation axis 102, wherein the rotary body is connected to a spindle (104) by means of which the rotary body can be rotated, wherein the housing is provided with a cover (3) and wherein the spindle extends through the cover (figures), wherein the spindle is dynamically sealed by a sealing device (7, 4, 8, 17, 14, 5) which follows movements of the spindle relative to the housing and/or to the cover.
	Regarding claim 2, wherein the sealing device has a fixed sealing portion (7) and a dynamic sealing portion (4, 8, 17, 14, 5), wherein the dynamic sealing portion receives in sealing fashion the circumferential face of the spindle and is movable relative to the fixed sealing portion (fixed sealing portion 7 is outer periphery and dynamic sealing portion is inner portion of 7 as well as 4, 8, 17, 14, 5).

	Regarding claim 5, wherein a spring device (11) acts at least on a gland ring, and/or that wherein a spring device (11) lies in sprung fashion on a gland ring, wherein the spring device rests directly or indirectly against the cover and/or against a compression ring (is between adjuster 9 and thrust collar 8).
	Regarding claim 7, wherein for static sealing, the sealing device comprises at least one membrane (7) which is arranged between the cover and the housing.
	Regarding claim 8, wherein the membrane is connected to a first compression ring (8).
		Regarding claim 10, a body seal (gasket 15) provided which lies on the first membrane and is arranged between the cover and the housing.  
	Regarding claim 11, wherein the sealing device has security means for sealing the valve (4 and 5 or 9 are seen to be security means for sealing the valve as far as this is understood).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Crochet, Sr et al. US 2013/0270472 in view of Hutchens US 5,131,666.
	Regarding claim 3, Crochet lacks the sealing device having a first anti-extrusion ring and a second anti-extrusion ring which is axially spaced from the first, wherein the two anti-extrusion rings receive the outer circumferential face of the spindle.  Hutchens discloses the sealing device has a first anti-extrusion ring (bottom 18) and a second anti-extrusion ring (top 18) which is axially spaced from the first, wherein the two anti-extrusion rings receive the outer circumferential face of the spindle.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to place top and bottom anti-extrusion rings as disclosed by Hutchens on either side axially of the dynamic seals 117 of Crochet in order to provide better sealing of the spindle as seal material would not be able to be extruded around the anti-extrusion rings.

	Regarding claim 6, Crochet discloses a second compression ring (118), wherein several sealing components (117) are received axially between the second compression ring and the bottom but lacks wherein the sealing device has a first compression ring at the bottom.  Hutchens discloses the sealing device has a first compression ring (bottom 18) and a second compression ring (top 18), wherein several sealing components (16) are received axially between the compression rings.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two compression rings with the sealing components between as disclosed by Hutchens as the sealing device of Crochet by adding a first compression ring at the bottom of the sealing components in order to provide a better compression surface for compressing the sealing components.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullaney III US 3,371,676 in view of Bernhardt US 5,402,983.
	Regarding claim 9, Mullaney discloses multiple membranes (80, 81, or 82) is provided which lie on top of one another and is arranged between the cover and the housing but lacks one of them made of a polymer or of polytetrafluoroethylene.  Bernhardt discloses a first membrane 60 and a further membrane 54 made of a polymer or of polytetrafluoroethylene (col. 5, lines 36-40) is provided which lies on the first membrane and is arranged between the cover 34 and the housing 12.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace one of the membranes of Mullaney with one that is 
	Regarding claim 10, Mullaney lacks a body seal provided which lies on the first membrane and is arranged between the cover and the housing.  Bernhardt discloses a first membrane (54 or 60), a body seal (68) is provided which lies on the first membrane and is arranged between the cover (34) and the housing (12).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a body seal as disclosed by Bernhardt on the first membrane in between the cover and the housing of Mullaney in order to provide a better seal between the membrane, cover and the valve body to reduce leakage.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spock, Jr. et al. US 5,326,074 in view of Bernhardt US 5,402,983.
	Regarding claim 9, Spock lacks a further membrane made of a polymer or of polytetrafluoroethylene is provided which lies on the first membrane and is arranged between the cover and the housing.  Bernhardt discloses a first membrane 60 and a further membrane 54 made of a polymer or of polytetrafluoroethylene (col. 5, lines 36-40) is provided which lies on the first membrane and is arranged between the cover 34 and the housing 12.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single membrane of Spock with a dual membrane in which one is polytetrafluoroethylene as disclosed by Bernhardt as a matter of simple substitution of sealing membranes and/or to provide a . 
Claims 3-4 and 6, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowserve Durco G4B Marathon Valve (see IDS filed 6/22/21, NPL #1 labeled Protest Submissions with Schedules A and B, p.26-29 which shows G4B Figs. 1-4 that are labelled) in view of in view of Hutchens US 5,131,666.
	Regarding claims 3-4, G4B lacks several rings or cords with V-shaped, rectangular and/or other shapes of cross-section are arranged between the anti-extrusion rings.  Hutchens discloses several rings 16 or cords with V-shaped, rectangular and/or other shapes of cross-section are arranged between the anti-extrusion rings 18. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing of G4B to have several sealing rings between anti-extrusion rings as disclosed by Hutchens as a matter of simple substitution of sealing and/or to provide better sealing on the spindle as more sealing rings would provide this feature.
	Regarding claim 6, G4B lacks first and second compression rings with several sealing components between.  Hutchens discloses the sealing device has a first compression ring (bottom 18) and a second compression ring (top 18), wherein several sealing components (16) are received axially between the compression rings.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide two compression rings with the sealing components .
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flowserve Durco G4B Marathon Valve (see IDS filed 6/22/21, NPL #1 labeled Protest Submissions with Schedules A and B, p.26-29 which shows G4B Figs. 1-4 that are labelled) in view of in view of Bernhardt US 5,402,983.
	Regarding claim 9, G4B lacks a further membrane made of a polymer or of polytetrafluoroethylene is provided which lies on the first membrane and is arranged between the cover and the housing.  Bernhardt discloses a first membrane 60 and a further membrane 54 made of a polymer or of polytetrafluoroethylene (col. 5, lines 36-40) is provided which lies on the first membrane and is arranged between the cover 34 and the housing 12.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the single membrane of G4B with a dual membrane in which one is polytetrafluoroethylene as disclosed by Bernhardt as a matter of simple substitution of sealing membranes and/or to provide a better sealing membrane as there would be 2 membranes instead of 1 in case one of them broke and one of PTFE provides the known advantages of low friction and self cleaning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose dynamic sealing by a sealing device on a spindle relative to a housing or a cover which is well known in the art.
Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921